Let me first of all congratulate 
you, Mr. President, on your election to the presidency 
of the General Assembly at its sixty-eighth session. We 
wish you every success and assure you of our fullest 
cooperation.

At a time when the world is facing multiple 
challenges, there is renewed attention to the role of 
the United Nations in advancing international peace, 
security and prosperity. However, never has scepticism 
about the capacity of the United Nations to do so been 
higher, or the external environment less propitious for 
multilateralism.

The nearly seven decades of work of the United 
Nations hold one simple lesson: that we are most 
successful when we adhere to the letter and spirit of 
the United Nations Charter, basing our decisions on the 
widest possible consensus and balancing equitably the 
needs and responsibilities of nations at different stages 
and levels of development.

In those seven decades, the world has changed in 
fundamental ways. Asia and Africa are independent 
and resurgent. Countries are now not only more 
interdependent, but also face new, increasingly complex 
challenges. For multilateralism to remain relevant and 
effective in the future, multilateral institutions need to 
be reformed urgently. The place to begin is right here.

The Security Council must be reformed and 
restructured to reflect current political realities. 
More developing countries should be included as both 
permanent and non-permanent members.

The multilateral financial institutions should also 
enable an enhanced voice for developing countries in 
their decision-making structures. Multilateral efforts 
must guide our quest for peace and security, wherever 
they are threatened, and the centrality and contribution 
of the United Nations system to development must be 
restored.

Those objectives require the building of a new 
international consensus suited to our time and rooted 
in today’s realities. It is only such a plan of action that 
will enable the United Nations to meet the twin tests of 
legitimacy, and effectiveness and efficiency.

We commend your choice of the theme of this 
session. Setting the stage for the post-2015 development 
agenda is especially important as we deal with a 
lingering global economic slowdown and continuing 
volatility in financial markets. These have imposed 
disproportionately heavy costs on developing countries 
and the vulnerable groups within them.

Growth and inclusive development are naturally 
important for all our countries. They require a 
supportive international economic environment, 
enhanced investment flows, including from multilateral 
development banks, the transfer of technology, and an 
open multilateral trading regime.

But the problems of the more than 1 billion people 
living in abject poverty around the world need to be 
attacked more directly. Poverty remains a major 
political and economic challenge, and its eradication 
requires special attention and a new collective thrust. 
That priority should anchor the post-2015 development 
agenda, which should be shaped by the Member States 
so that it enjoys the broadest possible support and 
acceptance.

Issues of peace, security, human rights and 
governance are important and need to be addressed. But 
we will fall short of realizing an ambitious post-2015 
development agenda if we focus merely on governance 
issues at the cost of robust economic growth. This 
agenda should not be merely about reprioritizing 
domestic spending, but also about fostering genuine 
international partnerships between developing and 
developed countries to bring about change. All of us 
need the policy space necessary to set our own domestic 
priorities. 

No one knows the condition of developing countries 
better than the developing countries themselves. It is 
therefore important that the United Nations set clear and 
concise goals and provide practical and well-defined 
means of implementation, including an adequate flow 
of resources and the transfer of technology, taking the 
views of developing countries fully into account.



A meaningful post-2015 agenda must place equally 
high priority on food and nutrition, health, education, 
infrastructure, water, sanitation, energy and combating 
discrimination against women. Especially critical is 
women’s equal access to economic opportunities and 
ensuring that they do not become victims of violence or 
the targets of prejudice.

In India, we have sought to promote inclusive 
development in multiple ways. Legislation has broadened 
access to education and secured rural livelihoods. We 
are now building the world’s largest programme for 
food security. Digital technology is being harnessed to 
improve the delivery of public services and benefits to 
the people.

India is proud of its partnerships with developing 
countries. Using modest resources, we have built strong 
ties with Africa and the least developed countries. We 
are committed to building 100 institutions in Africa 
and have offered capacity-building support, including 
thousands of scholarships, and made available over 
$9.5 billion of concessional assistance. India and Africa 
are engaging through the India-Africa Forum Summit 
process. We also look forward to participating actively 
in the third International Conference on Small Island 
Developing States, to be held in Samoa in 2014, and to 
contributing to its outcome.

Climate change is one of the defining challenges of 
our times. We must summon the political will necessary 
to craft a robust global response to climate change on 
the basis of equity and the principle of common but 
differentiated responsibilities.

We are deeply concerned about the future of West 
Asia, a region with which India shares deep bonds of 
history and one that is critical for our energy security 
as well as the livelihoods of the nearly 7 million 
Indians who work and live in the region. Not only is 
the increasingly lethal conflict in Syria a tragedy for 
the people of Syria, but it also threatens stability and 
security in the region and beyond. It has been made worse 
by the use of chemical weapons. The use of chemical 
weapons, whosoever may have deployed them, must 
be condemned in the strongest possible terms. India 
strongly supports the elimination of chemical-weapons 
material and equipment in Syria.There is no military 
solution to that conflict. We must intensify efforts to 
end the conflict and seek a political settlement. It is 
essential that the “Geneva II” conference be convened 
at the earliest opportunity.

We are encouraged that direct talks have resumed 
between Israel and Palestine. India supports the early 
realization of a sovereign, independent, viable and 
united State of Palestine, with East Jerusalem as its 
capital, living within secure and recognized borders, 
side by side and at peace with Israel. We also remain 
committed to the Palestinian quest for full membership 
in the United Nations.

In our own region, Afghanistan prepares for a 
historic political, security and economic transition. 
The international community must support the people 
of Afghanistan through this transition and beyond in 
combating terrorism, preserving the progress of the 
past decade and creating a stable, united and prosperous 
Afghanistan.

Terrorism remains a grave threat to security and 
stability everywhere and exacts a heavy toll of innocent 
lives around the world. From Africa to Asia, we have 
seen several manifestations of this menace in the last 
few days alone. State-sponsored, cross-border terrorism 
is of particular concern to India, also on account of 
the fact that the epicentre of terrorism in our region is 
located in our neighbourhood, in Pakistan.

From this rostrum yesterday, Prime Minister Nawaz 
Sharif of Pakistan spoke of making a new beginning 
(see A/68/PV.15). I reciprocate his sentiments and 
am looking forward to meeting him tomorrow. India 
is sincerely committed to resolving all issues with 
Pakistan, including the issue of Jammu and Kashmir, 
through bilateral dialogue on the basis of the Simla 
Agreement. However, for progress to be made, it is 
imperative that the territory of Pakistan and the areas 
under its control not be utilized for aiding and abetting 
terrorism directed against India. It is equally important 
that the terrorist machinery that draws its sustenance 
from Pakistan be shut down. There must be a clear 
understanding of the fact that Jammu and Kashmir is 
an integral part of India and that there can never, ever, 
be a compromise with the unity and territorial integrity 
of India.

We need to renew our commitment, especially 
here at the United Nations, to concerted, cohesive and 
continuing global action against terrorism. There can 
be no tolerance for States sheltering, arming, training or 
financing terrorists. Nor can States absolve themselves 
of the responsibility to prevent their territories from 
being used to launch acts of terrorism.



The increasingly complex challenges to 
international peace and security require a new 
international consensus to be built, whether it is in the 
field of cybersecurity, non-proliferation or terrorism. 
This year, 25 years after Prime Minister Rajiv Gandhi 
put forward a comprehensive action plan for a nuclear-
weapon-free and non-violent world order, we must 
strengthen efforts against nuclear proliferation and 
pursue time-bound, universal, non-discriminatory, 
phased and verifiable nuclear disarmament. We must 
also guard against terrorists and non-State actors 
gaining access to sensitive materials and technologies.

Two years from now, the United Nations will be 
70 years old. Every new State born during that period 
of 70 years has taken its place in the Assembly not just 
with pride but also with hope. The year 2015 will be 
a time to celebrate our successes and ensure that the 
United Nations is ready for this century, by completing 
much-needed reforms of the Organization and its 
Security Council, developing an ambitious and balanced 
post-2015 development agenda and demonstrating our 
capacity to cooperate effectively for durable peace and 
security in the world we live in.
